DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 17 and 19, and including new dependent claims 39 – 44, remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Response to Arguments
Applicant’s arguments, filed 3/1/2022, with respect to the rejection(s) of claim(s) 1, 2, 4, 12 and 38 under 35 U.S.C. 103 as being unpatentable over Moskowitz et al. (US 2014/0220552 A1; “Moskowitz”) in view of  Lawhead (US 3,814,248; “Lawhead”), have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. Furthermore, the remaining prior art rejections of the dependent claims 3, 5, 8, 10 and 14 – 16 have also been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of  35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
The objection to claim 14 has been withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 5, 8, 10, 12, 14 – 16 and 38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 – 5, 8, 10, 12, 14 – 16 and 38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  
Regarding claims 1 and 38, the method recited in these independent claims appear incomplete. The methods recite that a blood coagulation reaction takes place. However, these claims do not positively recite any agent that induces or permits this coagulation reaction to occur. The recited components, e.g., sodium citrate and heparin, are known blood anticoagulants. The presence of these known anticoagulants would be expected to suppress or inhibit the blood coagulation reaction from occurring, thereby clearly preventing the performing of the claimed method and preventing the analysis of the thrombogenic capacity or blood coagulation capacity. It appears that the addition or presence of the tissue factor, as recited in dependent claims 12 and 14, is necessary to allow initiation of  blood coagulation to occur (see paragraphs [0027] – [0029] of the published application: US 2019/0004031 A1).
Allowable Subject Matter
Claims 1 – 5, 8, 10, 12, 14 – 16 and 38 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J. SINES whose telephone number is (571)272-1263. The examiner can normally be reached 9 AM-5 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth A Robinson can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN J. SINES
Primary Patent Examiner
Art Unit 1796



/BRIAN J. SINES/Primary Examiner, Art Unit 1796